Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into by and between, and
shall inure to the benefit of and be binding upon, the following parties:

WINFRED D. NASH, hereinafter referred to as “Mr. Nash”; and

BABCOCK & WILCOX INVESTMENT COMPANY, hereinafter referred to as the “Company.”

WITNESSETH:

WHEREAS, Mr. Nash has resigned from his position as Vice President and General
Manager of the Company, effective April 1, 2011 (the “Termination Date”); and

WHEREAS, the Company and Mr. Nash mutually desire to establish and agree upon
the terms and conditions of Mr. Nash’ separation from service.

NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth herein, Mr. Nash and the Company hereby agree as follows:

 

  1. Payments by the Company. Subject to the provisions of Paragraph 7(d), if a
bonus is paid to Company employees for fiscal year 2011 under The Babcock &
Wilcox Company Executive Incentive Compensation Plan (the “EICP”), the Company
will pay a 2011 bonus to Mr. Nash. The gross amount of such bonus shall be
calculated by multiplying Mr. Nash’ base salary earned during the period from
January 1, 2011 through the Termination date by 60% and multiplying the
resulting product by the applicable performance factor (not to exceed 2X). Any
such bonus shall be paid in accordance with the Company’s customary practice,
but in no event later than March 15, 2012 and shall be subject to appropriate
tax withholdings.



--------------------------------------------------------------------------------

  2. Equity Awards.

 

  (a) Options. On August 2, 2010, Mr. Nash received replacement grants of
nonqualified stock options under the 2010 Long-Term Incentive Plan of The
Babcock & Wilcox Company (the “LTIP”) in substitution of stock options granted
to him on March 5, 2009 (the “2009 NQ Award”) and March 4, 2010 (the “2010 NQ
Award”), respectively. Subject to the provisions of Paragraph 7(d), on the
Termination Date, 100% of the 4,015 stock options then outstanding with respect
to the 2009 NQ Award shall vest and become exercisable until they expire on
March 5, 2016 and 100% of the 6,568 stock options outstanding with respect to
the 2010 NQ Award shall vest and become exercisable until they expire on
March 4, 2017.

 

  (b) RSUs. On August 9, 2010, Mr. Nash received replacement grants of
Restricted Stock Units (“RSUs”) under the LTIP in substitution of RSUs granted
to him on March 5, 2009 (the “2009 RSU Award”) and March 4, 2010 (the “2010 RSU
Award”), respectively. Subject to the provisions of Paragraph 7(d), on the
Termination Date, 100% of the 2,829 then outstanding RSUs with respect to the
2009 RSU Award and 100% of the 5,906 then outstanding RSUs with respect to the
2010 RSU Award will vest. In addition, on August 9, 2010, Mr. Nash received a
grant of RSUs under the LTIP in substitution of a performance shares granted to
him on March 5, 2009 (the 2009 PS Award”). Subject to the provisions of
Paragraph 7(d), on the Termination Date, 100% of the 2,237 RSUs then outstanding
with respect to the 2009 PS Award will vest. Vested RSUs will be paid in shares
of common stock of The Babcock & Wilcox Company as soon as administratively
practicable following thereafter, but not later than 30 days after the date they
vest.

 

  3.

Retirement Benefits. Mr. Nash may elect to begin receiving unreduced benefits
under the Retirement Plan for Employees of Babcock & Wilcox Governmental
Operations as of the first day of any month following the Termination Date.
Benefits under The Babcock

 

- 2 -



--------------------------------------------------------------------------------

 

& Wilcox Company Thrift Plan shall be paid in accordance with the provisions of
such plan. Benefits payable under the Restoration of Retirement Income Plan (the
“Excess Plan”) shall begin as of October 1, 2011 under any available annuity
form of payment selected by Mr. Nash, in accordance with Section 8 of the Excess
Plan. The first monthly payment of Excess Plan benefits shall include the
monthly payments that would have been made for the prior six months but for the
Internal Revenue Code Section 409A requirements applicable to a “Specified
Person”. Benefits payable under The Babcock & Wilcox Company Supplemental
Executive Retirement Plan (“SERP”) shall be distributed in accordance with
Mr. Nash’ election with respect to distributions on account of Separation from
Service. Neither Mr. Nash nor the Company reasonably anticipate that Mr. Nash
will provide services to the Company or any of its Affiliates in any capacity
after the Termination Date at a level greater than 49% of the average level of
services provided in the 36 months immediately preceding the Termination Date.

 

  4.

Release of Claims. In consideration of the foregoing, the adequacy of which is
hereby expressly acknowledged, Mr. Nash hereby unconditionally and irrevocably
releases and forever discharges, to the fullest extent applicable law permits,
the “Releasees,” as defined below, from any and every action, cause of action,
complaint, claim, demand, administrative charge, legal right, compensation,
obligation, damages (including consequential, exemplary and punitive damages),
liability, cost and/or expense (including attorney’s fees) that he has, may have
or may be entitled to from or against the Releasees, whether legal, equitable or
administrative, in any forum or jurisdiction, whether known or unknown, foreseen
or unforeseen, matured or unmatured, accrued or not accrued, which arises
directly or indirectly out of, or is based on or related in any way to Mr. Nash’
employment with or termination of employment from the Company, its predecessors,
successors and assigns and past, present and future affiliates, subsidiaries,
divisions and parent corporations, including, without limitation, any such
matter arising from the negligence, gross negligence or willful misconduct of
the Releasees, (together, the “Released Claims”); provided, however, that this
Release does not apply to any claims solely and specifically (1) arising after
the date this

 

- 3 -



--------------------------------------------------------------------------------

 

Agreement is executed, (2) for indemnification (including, without limitation,
under the Company’s organizational documents or insurance policies) arising in
connection with an action instituted by a third party against the Company, its
affiliates or Mr. Nash in his capacity as an employee or a former officer or
director of the Company or its affiliates, or (3) arising from any breach or
failure to perform this Agreement.

The parties intend this Release to cover any and all such Released Claims,
whether arising under any employment contract (express or implied), policies,
procedures or practices of any of the Releasees, and/or by any acts or omissions
of any of the Releasees’ agents or employees or former agents or employees
and/or whether arising under any state or federal statute, including but not
limited to state employment discrimination laws, all federal discrimination
laws, the Age Discrimination in Employment Act of 1967, as amended, the Employee
Retirement Income Security Act of 1974, as amended, all local laws and
ordinances and/or common law, without exception. As such, it is expressly
acknowledged and agreed that this Release is a general release, representing a
full and complete disposition and satisfaction of all of the Releasees’ real or
alleged legal obligations to Mr. Nash with the specific exceptions noted above.
The term “Releasees” means the Company, its predecessors, successors and assigns
and past, present and future affiliates, subsidiaries, divisions and parent
corporations and all their respective past, present and future officers,
directors, shareholders, employee benefit plan administrators, employees and
agents, individually and in their respective capacities.

Mr. Nash expressly agrees that neither he nor any person acting on his behalf
will file or permit to be filed any action for legal or equitable relief against
the Releasees involving any matter related in any way to his employment with, or
resignation from employment with the Company, its predecessors, successors,
assigns and past, present and future affiliates, subsidiaries, divisions and
parent corporations, including the matters covered by the Released Claims. In
the event that such an action is filed, Mr. Nash agrees that the Releasees are
entitled to legal and equitable remedies against him,

 

- 4 -



--------------------------------------------------------------------------------

including an award of attorney’s fees. However, it is expressly understood and
agreed that the foregoing two sentences shall not apply to any charge filed by
Mr. Nash with the Equal Employment Opportunity Commission or any action filed by
Mr. Nash that is narrowly limited to seeking a determination as to the validity
of this Agreement and enforcement thereof. Should Mr. Nash file a charge with
the Equal Employment Opportunity Commission or should any governmental entity,
agency, or commission file a charge, action, complaint or lawsuit against any of
the Releasees based on any Released Claim, Mr. Nash agrees not to seek or accept
any resulting relief whatsoever.

 

  5. Confidentiality and Non-Disclosure. Mr. Nash acknowledges that the Company
and/or its Affiliates have previously provided him with Confidential
Information. Mr. Nash shall not disclose or make available to any other person
or entity, or use for his own personal gain, any Confidential Information,
except for such disclosures as may otherwise be required by law or legal process
(in which case Mr. Nash shall notify the Company of such legal or judicial
proceeding as soon as practicable following his receipt of notice of such a
proceeding, and permit the Company to seek to protect its interests and
information). For purposes of this Agreement, the term “Affiliate” means an
Affiliate of the Company within the meaning of Rule 12b-2 promulgated under
Section 12 of the Exchange Act, and the term “Confidential Information” means
any and all information, data and knowledge that has been created, discovered,
developed or otherwise become known to the Company or any of its Affiliates or
in which property rights have been assigned or otherwise conveyed to the Company
or any of its Affiliates, which information, data or knowledge has commercial
value in the business in which the Company or any of its Affiliates or ventures
is engaged, except such information, data or knowledge as is or becomes known to
the public without violation of the terms of this Agreement.

 

  6.

Return of Property. Mr. Nash will deliver to the Company (and will not keep in
his possession, recreate or deliver to anyone else) all Confidential Information
as well as all other devices, records, data, notes, reports, proposals, lists,
correspondence,

 

- 5 -



--------------------------------------------------------------------------------

 

specifications, drawings, blueprints, sketches, materials, equipment, customer
or client lists or information, or any other documents or property, in whatever
medium stored (including all reproductions of the aforementioned items)
belonging to the Company or any of its Affiliates, regardless of whether such
items were prepared by Mr. Nash.

 

  7. Non-Solicitation And Non-Competition.

 

  (a) In consideration of the payments and promises provided under this
agreement, the sufficiency of which is expressly acknowledged, Mr. Nash agrees
that for the twelve (12) month period following the Termination Date he shall
not, without the prior written consent of the Company, directly or indirectly,
(i) hire or induce, entice or solicit (or attempt to induce, entice or solicit)
any employee of the Company or any of its Affiliates or ventures to leave the
employment of the Company or any of its Affiliates or ventures or (ii) solicit
or attempt to solicit the business of any customer or acquisition prospect of
the Company or any of its Affiliates or ventures with whom Mr. Nash had any
actual contact while employed by the Company or any of its Affiliates.

 

  (b) Additionally, in consideration of the payments and promises provided under
this Agreement, the sufficiency of which is expressly acknowledged, Mr. Nash
agrees that for the twelve (12) month period following the Termination Date he
will not, without the prior written consent of the Company, acting alone or in
conjunction with others, either directly or indirectly, engage in any business
that is in competition with the Company or an Affiliate or accept employment
with or render services at a comparable level of responsibility to such a
business as an officer, agent, employee, independent contractor or consultant,
or otherwise engage in activities that are in competition with the Company or an
Affiliate. The foregoing restriction shall not apply to the ownership by
Mr. Nash of the shares of a company the stock of which is traded either on a
national or regional stock exchange where Mr. Nash and any related party owns
less than 5% (Five Percent) of the company.

 

- 6 -



--------------------------------------------------------------------------------

  (c) The restrictions contained in this Paragraph 7 are limited to a 50-mile
radius around any geographical area in which the Company or an Affiliate engages
(or has definite plans to engage) in operations or the marketing of its products
or services on the Termination Date.

 

  (d)

Mr. Nash acknowledges that the restrictive covenants under this Agreement, for
which Mr. Nash received valuable consideration from the Company as provided in
this Agreement, are ancillary to otherwise enforceable provisions of this
Agreement, that the consideration provided by the Company gives rise to the
interest of the Company and its Affiliates in restraining Mr. Nash from
competing and that the restrictive covenants are designed to enforce Mr. Nash’s
consideration or return promises under this Agreement. Additionally, Mr. Nash
acknowledges that these restrictive covenants contain limitations as to time,
geographical area, and scope of activity to be restrained that are reasonable
and do not impose a greater restraint than is necessary to protect the goodwill
or other legitimate business interests of the Company and its Affiliates,
including, but not limited to, the Company’s and its Affiliates’ need to protect
their Confidential Information. Mr. Nash expressly acknowledges and agrees that
in the event the that he has breached any of the restrictive covenants provided
under this Agreement, any payments otherwise due and owing pursuant to Paragraph
1 above and all outstanding Options shall be cancelled. Mr. Nash further
expressly agrees that the Company shall have the right, in its sole discretion,
to suspend any such payment or benefit while an allegation that any of the
restrictive covenants set forth above have been breached is under investigation
and agrees that this Agreement shall act as a complete bar to his entitlement to
any legal, equitable or administrative remedy based upon any forfeiture,
cancellation or suspension pursuant to this subparagraph (d). Mr. Nash further
agrees that if the Company determines that he has breached under any of the
restrictive covenants set forth in this Agreement, he shall repay to the
Company, within thirty (30) days of receipt of written demand for repayment,
100% of the value of any Award that became vested on the Termination Date

 

- 7 -



--------------------------------------------------------------------------------

 

pursuant to Paragraph 2 above, including the proceeds of any such Option
exercised on or after March 31, 2011. In the event that legal action is taken by
the Company to enforce this repayment obligation, the Company shall be entitled
to the amount of the repayment obligation, interest on the unpaid amount, costs
and attorney’s fees.

 

  (e) Mr. Nash hereby resigns from any and all officer and/or director positions
and any such other appointed or elected positions he may hold with the Company
and its Affiliates, effective on the Termination Date.

 

  8. Confidentiality of this Agreement. Mr. Nash agrees to keep the terms of
this Agreement strictly confidential, and further agrees not to disclose or
permit disclosure of any information concerning this Agreement to any other
person or entity including by not limited to, any commercial or non-profit
newspaper, publication or broadcast, of any kind whatsoever, except: (a) as
required to do so by court order; or (b) as necessary for tax planning and/or
preparation or to respond to inquiries or audits by a federal, state or local
taxing authority; (c) or for purposes of providing such information to his
personal legal counsel and/or financial advisor, provided each agree to maintain
the confidentiality of such information consistent with this Paragraph 8; (d) or
as necessary for the enforcement hereof.

 

  9. Timing and Consultation with Counsel. Mr. Nash acknowledges that he has
been given a reasonable period of time within which to consider this Agreement
and has been advised to discuss the terms of this Agreement with legal counsel.
Mr. Nash acknowledges that this Agreement was offered to him on March 10, 2011,
that he was advised that (i) it could be executed at any time prior to 5:00 pm,
eastern time on March 31, 2011 and (ii) if accepted, the Agreement could be
revoked, in writing, for up to seven (7) days following the date of such
acceptance. Based upon his review, Mr. Nash acknowledges that he fully and
completely understands and accepts the terms of this Agreement, including the
Release in Paragraph 4, and enters into it freely, voluntarily and of his own
free will.

 

- 8 -



--------------------------------------------------------------------------------

  10. Miscellaneous Provisions.

 

  (a) Failure on the part of the Company or Mr. Nash at any time to insist on
strict compliance by the other party with any provisions of this Agreement shall
not constitute a waiver of either party’s obligations in respect thereof, or of
either party’s right hereunder to require strict compliance therewith in the
future.

 

  (b) The obligations set forth in this Agreement are severable and divisible,
and the unenforceability of any clause or portion thereof shall not affect the
enforceability of the remainder of such clause or of any other obligation
contained herein.

 

  (c) Captions contained in this Agreement are for reference purposes only, and
are not intended by either party to describe, interpret, define, broaden or
limit the scope, extent or intent of this Agreement or any of its provisions.

 

  11.

Entire Agreement. Mr. Nash and the Company agree and acknowledge that this
Agreement contains and comprises the entire agreement and understanding between
the parties, that no other representation, promise, covenant or agreement of any
kind whatsoever has been made to cause any party to execute this Agreement, and
that all agreements and understandings between the parties are embodied and
expressed in these agreements. The parties also agree that the terms of this
Agreement shall not be amended or changed except in writing and signed by
Mr. Nash and a duly authorized agent of the Company. The parties to this
Agreement further agree that this Agreement shall be binding on and inure to the
benefit of Mr. Nash, the Company, the Company’s successors, assigns and
subsidiaries, the Releasees and the Affiliates, each as defined in this
Agreement. Any other agreements or understandings between the parties, whether
written or oral, are hereby null and void. The parties agree that venue

 

- 9 -



--------------------------------------------------------------------------------

 

and jurisdiction for any litigation arising out of, related to, or regarding the
validity of this Agreement shall lie with a court of competent jurisdiction in
Charlotte, North Carolina.

 

  12. Applicable Law. The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, but without giving effect to the
principles of conflict of laws of such State.

I HAVE READ THE FOREGOING SEPARATION AGREEMENT, FULLY UNDERSTAND IT AND HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

 

Date:                          By:  

 

     

 

Winfred D. Nash

Before me, a Notary Public in and for                                  County,
                    , personally appeared the above-named Mr. Nash, who
acknowledged that he did sign the foregoing instrument, and that the same is his
free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
                    , this      day of                     , 2011.

 

 

NOTARY PUBLIC

 

- 10 -



--------------------------------------------------------------------------------

      BABCOCK & WILCOX       NUCLEAR OPERATING GROUP, INC. Date:
                         By:  

 

Before me, a Notary Public in and for                                  County,
                    , personally appeared the above-named Babcock & Wilcox
Investment Company through                                         , its
                                        , who acknowledged that s/he did sign
the foregoing instrument for and on behalf of Babcock & Wilcox Investment
Company, and that the same is the free act and deed of Babcock & Wilcox
Investment Company and the free act and deed of such officer as its agent.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
                    , this      day of                     , 2011.

 

 

NOTARY PUBLIC

 

- 11 -